ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Exceed Resources, Inc.                         ) ASBCA No. 61652
                                               )
Under Contract No. NNJ15RA22B                  )

APPEARANCE FOR THE APPELLANT:                     Mr. Celsius Rebello
                                                   Director Government Services

APPEARANCES FOR THE GOVERNMENT:                   Scott W. Barber, Esq.
                                                   NASA Chief Trial Attorney
                                                  Warnecke Miller, Esq.
                                                  Vincent A. Salgado, Esq.
                                                   Trial Attorneys
                                                   NASA Headquarters
                                                   Washington, DC

                              ORDER OF DISMISSAL

       On June 12, 2020, the Board granted respondent summary judgment with
respect to appellant’s claim for $2,490,251 in lost profits on the above referenced
contract. On November 2, 2020, the Board denied appellant’s motion for
reconsideration. Those decisions are the Board’s final determination on the lost profits
issue.

      In a motion filed on February 5, 2021, appellant notified the Board that it
wished to withdraw the claims that remained pending after the Board’s decisions on
the motions referenced above. Appellant has further explained this request in
subsequent emails to the Board, including those on February 11 and 17, 2021. In
summary, appellant states that five claims remain pending before the Board and it
wishes to withdraw all five. The Board grants this request.

      Accordingly, nothing remains for the Board to adjudicate and the appeal is
dismissed from the Board’s docket with prejudice.

      Dated: February 22, 2021


                                                  MICHAEL N. O’CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61652, Appeal of Exceed
Resources, Inc., rendered in conformance with the Board’s Charter.

      Dated: February 23, 2021



                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         2